Consent of Independent Registered Public Accounting Firm The Board of Directors Duckwall-ALCO Stores, Inc.: We consent to the incorporation by reference in this Registration Statement on FormS-8 of our reports dated April16, 2009, with respect to the consolidated balance sheets of Duckwall-ALCO Stores, Inc. as of February1, 2009 and February3, 2008, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the fiscal years in the three-year period ended February1, 2009, and the effectiveness of internal control over financial reporting as of February1, 2009, which reports appear in the February1, 2009 annual report on Form 10-K of Duckwall-ALCO Stores, Inc. Our report on the consolidated financial statements refers to the adoption of certain new accounting principles in fiscal 2007 and 2006. /s/ KPMG LLP Kansas City, Missouri March18,
